Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a telehealth system comprising: a case, the case housing at least: a display; a microphone; a camera; a plurality of medical devices; a plurality of antennas; one or more access credentials; and a computing device comprising a processor; wherein the system is configured to: obtain, using a first medical device of the plurality of medical devices, patient data indicating a health parameter of a patient; transmit the patient data to the computing device; obtain, using the microphone, audio data; obtain, using the camera, video data; generate a plurality of data packets, the plurality of data packets collectively comprising information related to the patient data, the audio data, and the video data; establish, using at least in part the one or more access credentials, communications links with a plurality of network nodes, the plurality of nodes comprising a first node and a second node; transmit, using a first antenna of the plurality of antennas, a first set of data packets of the plurality of data packets to the first node; while transmitting the first set of data packets to the first node using the first antenna, transmit, using a second antenna of the plurality of antennas, a second set of data packets of the plurality of data packets to the second node; detect an interruption in the link to the first node; as a result of detecting the interruption, transmit a third set of data packets to the second node, wherein the third set of data packets would have been sent to the first node in the absence of the detected interruption; receive a fourth set of data packets from the first node; receive a fifth set of data packets from the second node; combine data from the fourth set of data packets and the fifth set of data packets to yield a video segment; and play the video segment on the display.

The following is an examiner’s statement of reasons for allowance: claims 18 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including g a telehealth system comprising: a case, the case housing at least: a display; a microphone; a camera; a plurality of medical devices; a plurality of antennas; one or more access credentials; and a computing device comprising a processor;  wherein the system is configured to: obtain, using a first medical device of the plurality of medical devices, patient data indicating a health parameter of a patient; transmit the patient data to the computing device; obtain, using the microphone, audio data; obtain, using the camera, video data; generate a plurality of data packets, the plurality of data packets collectively comprising information related to the patient data, the audio data, and the video data; establish, using at least in part the one or more access credentials, communications links with a plurality of network nodes, the plurality of nodes comprising a first node and a second node; transmit, using a first antenna of the plurality of antennas, a first set of data packets of the plurality of data packets to the first node; while transmitting the first set of data packets to the first node using the first antenna, transmit, using a second antenna of the plurality of antennas, a second set of data packets of the plurality of data packets to the second node; detect an interruption in the link to the first node; and as a result of detecting the interruption, transmit a third set of data packets to the second node, wherein the third set of data packets would have been sent to the first node in the absence of the detected interruption; wherein, upon initiating use of the system by transitioning the case from a closed state to an open state and powering on the system, including one or more of the plurality of medical devices, the system is configured to: automatically establish a first communication channel between the computing device and at least one of the medical devices of the plurality of medical devices without requiring further action by a user; and automatically establish a second communication channel between the computing device and the one or more nodes of the communications network without requiring further action by the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684